Citation Nr: 0714378	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision that denied 
the benefits sought on appeal.  A separately appealed issue 
of entitlement to a compensable rating for bilateral hearing 
loss was withdrawn by the appellant in June 2006, after he 
was granted a 10 percent rating for the disability.  In May 
2007, the Board granted a motion to advance this case on the 
docket.  38 C.F.R. § 20.900(c) (2006). 


FINDING OF FACT

Tinnitus was first shown after service, and is not due to any 
in-service events, including noise exposure.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed tinnitus as a result 
of noise exposure during combat.  Service department records 
show that he received the Bronze Star Medal for actions 
during World War II.  In the case of any veteran who engaged 
in combat with the enemy in active service, the VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).   

However, this reduced evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  

Service medical records are unavailable in this case.  Where 
a veteran's service medical records are unavailable, the 
Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  In this case, 
the veteran states that he was not treated during service for 
tinnitus; thus, service medical records would be of little 
help.  

A private audiogram report dated in July 1997 did not report 
the presence of tinnitus.  On a VA audiology examination in 
April 2004, it was noted that there was no tinnitus reported.  
On a VA audiology examination in March 2006, the veteran said 
that tinnitus had developed approximately 8 to 9 months 
earlier after a right ear infection.  The examiner, noting 
that the onset of tinnitus was many years after service, 
concluded that the veteran's tinnitus was not caused by or as 
a result of his service.  There is no medical evidence 
relating tinnitus to in-service disease or injury, to include 
the claimed noise exposure.  Moreover, the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed disorder is evidence against 
the claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  Considering all of these factors, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  As a result, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in February 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for tinnitus, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, he was told to tell VA 
about any other additional information or evidence that he 
thought would support his claim, and that he could send this 
information directly to VA, or have VA help obtain the 
evidence.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

In addition, concerning both issues, in March 2006, the 
veteran was provided information regarding ratings and 
effective dates.  He did not respond with any additional 
information, and while the claim was not subsequently 
readjudicated, there is no rating or effective date to be 
assigned as a result of this decision, and the failure to 
provide notice of these two elements prior to the initial 
adjudication is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

With respect to the duty to assist, the RO determined that 
service medical records were unavailable, and that further 
attempts to obtain them would be futile.  All records 
identified by the veteran have been obtained, and he has 
specifically stated that he has no further evidence to 
submit.  A VA examination as to nexus was provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board also concludes that VA's duty to assist has been 
satisfied.

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  Therefore, he is not prejudiced by the 
Board considering the merits of the claim in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

ORDER

Service connection for tinnitus is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


